DETAILED ACTION
Claim 1-22 are presented for examination, wherein claims 1 and 7 are currently amended, plus claims 7-22 are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 9, 2021.
The traversal is on the ground that “[i]t would not be burdensome to examine both of the species identified by the examiner” (Remarks, at 7:2).
This is not found persuasive because as noted in the September 10, 2021 election requirement, there is a search or examination burden because at least the following reason(s) apply: … the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries); the prior art applicable to one species would not likely be applicable to another….
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over He et al (US 2015/0064575) in view of He et al (US 2016/0294000, hereinafter “He II”).
Regarding newly amended independent claim 1, He teaches a cathode having selenium active material loaded in a cathode layer of a lithium-selenium battery (e.g. ¶¶ 0053-54 and 117), reading on “pre-selenized cathode for a rechargeable alkali metal-alternatively the process limitation “pre-selenized” does not patentably distinguish the instant invention, e.g. MPEP § 2113; alternatively the preamble limitation “for a rechargeable alkali metal-selenium cell” is interpreted as merely intended use and does not patentably distinguish the instant invention, e.g. MPEP § 2111.02, said cathode comprising:
(1)	a cathode active material of nano-scaled powder or coating of Se disposed in pores of a graphite flakes or coated on graphite flake surfaces, wherein said graphite flakes are formed from exfoliated graphite worms that are interconnected to form a porous, conductive graphite flake network, said pores having a size smaller than 100 nm, said conductive graphite flake network may have a surface area of greater than 500 m2/g, such as greater than 700 m2/g, and even greater than 1,000 m2/g (e.g. ¶¶ 0088, 91, 95, 97-98, 100-103, and 118), wherein said cathode active material is coated onto a current collector (e.g. ¶¶ 0119-120),
alternatively, said cathode active material of Se is supported by a network of conductive nano filaments selected from carbon nano-tubes (CNT), carbon nano-fibers (CNF), graphene sheets (NGP), exfoliated graphite flakes, carbon black, or a combination thereof, wherein network of conductive nanofilaments is shaped in the form of a fabric, mat or paper, said nanofilaments with pores having a pore size preferably from 2 nm to 1 µm prior to being impregnated with selenium and a pore size preferably 2-50 nm after being impregnated with selenium (e.g. ¶¶ 0037 and 86-87); and,
(2)	a nano-scaled powder or coating of Se, with a dimension of 2-10 nm, as a particle diameter or as a coating thickness (e.g. supra and e.g. ¶¶ 0088, 91, and 106), within the claimed range, reading on “nanoparticles or nanocoating of selenium or metal selenide having a diameter or thickness from 0.5 nm to 20 nm,” see also MPEP § 2144.05(I),
wherein the amount of the powder or coating of Se disposed/impregnated in said pores is in the range of 70% to 95% by weight of said active material and carbon network, preferably no less than 80% by weight (e.g. supra and e.g. ¶¶ 0088, 117, and 125), within the claimed range, reading on “said selenium or metal selenide resides in said mesoscaled pores and occupies an amount from 50% to 99% by weight based on the total weight of said selenium or metal selenide and said integral layer of mesoporous structure combined,” see also MPEP § 2144.05(I).

Regarding (1), He does not expressly teach the newly amended limitation “said carbon, graphite, metal, or conductive polymer is selected from metal-coated nanowire or nanofiber, conductive polymer-coated nanowire or nanofiber, or a combination thereof.”
However, He II teaches a preloaded cathode layer comprising (a) an integral porous structure of an electronically conductive material and (b) an active material preloaded within pores of said porous structure, wherein said integral porous structure may be formed of graphite flakes, exfoliated graphite flakes, exfoliated graphite worm, carbon nanotubes, carbon nanofiber, graphene sheets, carbon black, metal-coated nanowire, metal-coated nano-fiber, conductive polymer-coated nanowire, conductive polymer-coated nano-fiber, or a combination thereof; and, wherein said porous structure has a surface area of >100 m2/g, preferably >1,500 m2/g, and includes meso-scaled pores (2-50 nm, preferably 2-10 nm), said porous structure resulting in a great amount of surface area to enable a large surface area over which physical contact with electrolyte 
As a result it would have been obvious to a person of ordinary skill in the art to substitute the graphite flakes, exfoliated graphite flakes, exfoliated graphite worm, carbon nanotubes, carbon nanofiber, graphene sheets, or carbon black of He with said metal-coated nanowire, metal-coated nano-fiber, conductive polymer-coated nanowire, or conductive polymer-coated nano-fiber or He II, since He II teaches said metal-coated nanowire, metal-coated nano-fiber, conductive polymer-coated nanowire, or conductive polymer-coated nano-fiber are equivalent porous structures for holding active material therein as that of the graphite flakes, exfoliated graphite flakes, exfoliated graphite worm, carbon nanotubes, carbon nanofiber, graphene sheets, carbon black, see also e.g. MPEP § 2144.06(II).
In the alternative, it would have been obvious to a person of ordinary skill in the art to substitute the network of graphite flakes, exfoliated graphite flakes, or exfoliated graphite worm of He; or, the fabric, mat, or paper composed of carbon nanotubes, carbon nanofiber, graphene sheets, or carbon black of He with the integral porous structure of He II, since He II teaches said integral porous structure composed of said metal-coated nanowire, metal-coated nano-fiber, conductive polymer-coated nanowire, or conductive polymer-coated nano-fiber provides a great amount of surface area to enable a large surface area over which physical contact with electrolyte and/or capturing/releasing lithium from/to said electrolyte during battery charges/discharges.
He as modified reading on the limitation “an integral layer of a mesoporous structure of a carbon, graphite material, metal, or conductive polymer” and newly amended limitation “said carbon, graphite, metal, or conductive polymer is selected from metal-coated nanowire or nanofiber, conductive polymer-coated nanowire or nanofiber, or a combination thereof,”
wherein the taught surface area of preferably >100 m2/g, preferably >1,500 m2/g, and having said meso-scaled pores (2-50 nm, preferably 2-10 nm) severably overlaps the claimed ranges “said mesoporous structure has mesoscaled pores having a pore size of 0.5-50 nm and a specific surface area from 100 to 3,200 m2/g,” see also MPEP § 2144.05(I).
Regarding claims 2-3, He as modified teaches the cathode of claim 1, wherein He teaches the amount of the powder or coating of Se is in the range of 70% to 95% by weight of said active material and carbon network, preferably no less than 80% by weight as provided supra, severably overlapping the claimed ranges, reading on “said selenium or metal selenide particles or coating occupy a weight fraction of at least 80%” (claim 2) and “said selenium or metal selenide particles or coating occupy a weight fraction of at least 90%,” see also MPEP § 2144.05(I).
Regarding claims 4-5, He as modified teaches the cathode of claim 1, wherein He teaches said Se is nano-scaled powder or coating of Se, with a dimension of 2-10 nm, as a particle diameter or as a coating thickness, as provided supra, severably overlapping the claimed ranges, reading on “said selenium or metal selenide particles or coating have a thickness or diameter smaller than 10 nm” (claim 4) and “said selenium or metal selenide particles or coating have a thickness or diameter smaller than 5 nm” (claim 5), see also MPEP § 2144.05(I).
Regarding claim 6, He as modified teaches the cathode of claim 1, wherein He teaches the amount of the powder or coating of Se is in the range of 70% to 95% by supra, severably overlapping the claimed ranges, reading on “said selenium or metal selenide particles or coating occupy a weight fraction of at least 70% and have a thickness or diameter smaller than 10 nm,” see also MPEP § 2144.05(I).
Response to Arguments
Applicant's arguments filed March 15, 2021 have been fully considered but they are not persuasive. The applicants allege the art does not teach the newly ame3nded limitation of claim 1, from which the other claims depend.
In response, the examiner respectfully refers supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723